Per Curiam.
No question of importance arises in this case. The findings of fact are well supported by the evidence, and the sums awarded for past damages and fee value are fair and reasonable.. The appellants’ point that it was error to award past damages because the property had been in the possession of tenants, holding under the plaintiff, for several years prior to the commencement of the action, has been decided against them so frequently that further reference to it is superfluous. As to the award of damages down to the time of the trial, see the opinion handed down in the case of Kane against these same defendants, (17 N. Y. Supp. 109.) The judgment should be affirmed, with costs.